Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/18/2020 has been entered. Claim 1 has been amended.  Claims 1-16 are pending. Applicant’s amendments to the Claims have overcome each and every 103 rejection previously set forth in the Non-Final Office Action mailed 10/19/2020.

Response to Arguments
Applicant’s arguments, see page 6-10, filed on 12/18/2020, with respect to 103 rejections, have been fully considered and are persuasive. The 103 rejections have been withdrawn.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Chad Rink on 2/23/2021.
The application has been amended as follows:
In claim 1, ln.27, replace “1.200 MPa” with “1,200 MPa”.
In claim 1, ln.28, replace “26.000 MPa % or higher,” with “26,000 MPa % or higher,”.
In claim 1, ln.32, replace “2,0 or smaller” with “2.0 or smaller”.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The current invention directs to a hot press-formed part comprising recited chemical composition, microstructure, pole density, tensile strength TS, tensile product TSxEL, r value, and bending (R/t) limitations.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art are the disclosures of Matsuda et al (US 20140096876 Al).  However, the prior art does not teach or suggest “a pole density of an orientation {211}<011> in the thickness 1/4 portion is 3.0 or higher” or “both limitation of bending (R/t) in the rolling direction and limitation of bending (R/t) in the transvers direction is 2,0 or smaller”, nor the claimed r value and bending limitation.  The prior art’s manufacturing process is different from current invention: it does not teach or suggest "the total rolling reduction within a temperature region of 920°C or lower is set to 25% or more", which is critical to achieve the above claimed feature, as demonstrated by Comparative Examples D15 and L9.  When all of the evidence is considered as a whole, evidence of non-obviousness outweighs evidence of obviousness.

Conclusion
Claims 1-16 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        /NICHOLAS A WANG/Examiner, Art Unit 1734